DETAILED ACTION

1.	The present application is being examined under the pre-AIA  first to invent provisions.   

	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Response to Amendment

2.	The Amendment filed August 23, 2021 has been entered.  Claims 1-20 are pending in the application.   Applicant’s amendments have overcome the objections of Specification and Drawings previously set forth in the Non-Final Office Action mailed 05/27/2021.

	Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


4.	Claims 11-12 are rejected under 35 U.S.C. 102(b) as being anticipated by Hashizume et al. U.S. Patent Application Publication 20060216469 (hereinafter, “Hashizume”, previously cited).

	Regarding claim 11, Hashizume teaches a fabric case for an electronic device (fabricating a casing part of a portable electronic device, see preamble Claim 18 of Hashizume; casing body 1, Fig. 1, par [0062]; cellular phone, Fig. 5, par [0071], see Hashizume), comprising: 
		a rear wall (see flat surface of portion of casing body 1, Fig. 1, par [0062], see Hashizume); 
		four sidewalls coupled to the rear wall (see four sidewalls of casing body 1, Fig. 1, par [0062], and Fig. 2(d), par [0066]), wherein the rear wall and the four sidewalls surround a cavity that receives the electronic device (see area between flat surface portion and four sidewalls of casing body 1, Fig. 1, par [0062]; see also cellular phone, Fig. 5, par [0071], see Hashizume); and 
		four corners interspersed with the four sidewalls (see four corners and four sidewalls of casing body 1, Fig. 1, par [0062], see Hashizume), wherein each of the four corners conforms to a respective compound curve of the electronic device (see four corners and four sidewalls of casing body 1, Fig. 1, par [0062], see also cellular phone, Fig. 5, par [0071], see Hashizume). 
	Hashizume thus teaches all the claimed limitations.

claim 12, Hashizume teaches the fabric case defined in claim 11 wherein the rear wall (see flat surface of portion of casing body 1, Fig. 1, par [0062], see Hashizume) is formed from first fibers (see a set of fibers running up-down direction of carbon fiber cloth 11 in Fig. 2(a), par [0064], see Hashizume) and the four corners (see four corners and four sidewalls of casing body 1, Fig. 1, par [0062], see Hashizume) are formed from second fibers (see a set of fibers running left-right direction of carbon fiber cloth 11 in Fig. 2(a), par [0064], and Fig. 2(d), par [0066] see Hashizume). 
 

Claim Rejections - 35 USC § 103


5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 13-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hashizume et al. U.S. Patent Application Publication 20060216469 (hereinafter, “Hashizume”, previously cited).

	Regarding claim 13, Hashizume teaches the fabric defined in claim 12.  
 	 However, Hashizume does not explicitly disclose wherein a spacing between the second fibers is greater than a spacing between the first fibers. 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made, those of ordinary skill in the art when facing a design need of providing a spacing between the second fibers is greater than a spacing between the first fibers would have recognized and would have been obvious to try to modify the fabric case taught by Hashizume such that to obtain a spacing between the second fibers is greater than a spacing between the first fibers as claimed since there are a finite number of identified, predictable potential solutions (i.e., a spacing between the second fibers is smaller than a spacing between the first fibers, a spacing between the second fibers is equal a spacing between the first fibers; a spacing between the second fibers is greater than a spacing between the first fibers) to the recognized need (i.e., modifying), and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. The motivation is for purpose of improving the tensile strength, shear strength and impact resistance of resin molded articles, as suggested by Hashizume in paragraph [0058].

claim 14, Hashizume teaches the fabric defined in claim 13.  Hashizume, as modified, further teaches wherein the first fibers comprise knit fibers (Fiber materials which are constructed in the form of woven or knitted fabrics, par [0037], see Hashizume). 
 
	Regarding claim 15, Hashizume teaches the fabric defined in claim 14.  Hashizume, as modified, further teaches wherein the four sidewalls have C-shaped profiles (see curved corners of four sidewalls of casing body 1, Fig. 1, par [0062]; see also Fig. 2(b), par [0065], see curved corners of four sidewalls core material preform 17, Fig. 2(d), par [0066], see Hashizume). 

	Regarding claim 16, Hashizume teaches a fabric case for an electronic device (fabricating a casing part of a portable electronic device, see preamble Claim 18 of Hashizume; casing body 1, Fig. 1, par [0062]; cellular phone, Fig. 5, par [0071], see Hashizume), comprising: 
		a rear wall (see flat surface of portion of casing body 1, Fig. 1, par [0062], see Hashizume) formed from first fibers (see a set of fibers running up-down direction of carbon fiber cloth 11 in Fig. 2(a), par [0062], see Hashizume); 
		sidewalls extending from the rear wall (see four sidewalls and see flat surface portion of casing body 1, Fig. 1 par [0062], and Fig. 2(d), par [0066], cellular phone, Fig. 5, par [0071], see Hashizume); and 
		curved corners (see curves of curved corners of casing body 1, Fig. 1, par [0062]; see also curves of curved corners in Fig. 2(d) par [0066], cellular phone, Fig. 5,  formed from second fibers (see a set of fibers running left-right direction of carbon fiber cloth 11 in Fig. 2(a), par [0064], and Fig. 2(d), par [0066] see Hashizume). 
	 However, Hashizume does not explicitly disclose wherein a spacing between the second fibers is greater than a spacing between the first fibers. 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made, those of ordinary skill in the art when facing a design need of providing a spacing between the second fibers is greater than a spacing between the first fibers would have recognized and would have been obvious to try to modify the fabric case taught by Hashizume such that to obtain a spacing between the second fibers is greater than a spacing between the first fibers as claimed since there are a finite number of identified, predictable potential solutions (i.e., a spacing between the second fibers is smaller than a spacing between the first fibers, a spacing between the second fibers is equal a spacing between the first fibers; a spacing between the second fibers is greater than a spacing between the first fibers) to the recognized need (i.e., modifying), and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. The motivation is for purpose of improving the tensile strength, shear strength and impact resistance of resin molded articles, as suggested by Hashizume in paragraph [0058].

	Regarding claim 17, Hashizume teaches the fabric case defined in claim 16.   Hashizume, as modified, teaches wherein the first fibers and the second fibers comprise knit fibers (Fiber materials which are constructed in the form of woven or knitted fabrics, par [0037], see Hashizume). 
 
	Regarding claim 18,  Hashizume teaches the fabric case defined in claim 16.   Hashizume, as modified, teaches wherein the electronic device (cellular phone, Fig. 5, par [0071], see Hashizume) has compound curves (see curves of curved corners of casing body 1, Fig. 1, see Hashizume) and wherein the curved corners conform to the compound curve (curved corner of casing body 1, Fig. 1, see also curved corner of cellular phone, Fig. 5, par [0071], see Hashizume). 
 
	Regarding claim 19,  Hashizume teaches the fabric case defined in claim 16.   Hashizume, as modified, teaches wherein the sidewalls have C-shaped profiles  (see curved corners of four sidewalls of casing body 1, Fig. 1, par [0062]; see also Fig. 2(b), par [0065], see curved corners of four sidewalls core material preform 17, Fig. 2(d), par [0066], see Hashizume).
 
	Regarding claim 20, Hashizume teaches the fabric case defined in claim 19.  Hashizume, as modified, teaches wherein the electronic device comprises curved sidewalls (see four sidewalls of casing body 1, Fig. 1, par [0062], and Fig. 2(d), par [0066]; see also curved sidewalls of cellular phone, Fig. 5, par [0071], see Hashizume) and wherein the sidewalls of the fabric case conform to the curved sidewalls (see four curved sidewalls of casing body 1, Fig. 1, par [0062] see Hashizume). 

Claims 1-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hashizume et al. U.S. Patent Application Publication 20060216469 (hereinafter, “Hashizume”, previously cited) in view of Nagayama et al. U.S. Patent Publication 20030026984 (hereinafter, “Nagayama”, previously cited). 

	Regarding claim 1, Hashizume teaches a fabric case for an electronic device (fabricating a casing part of a portable electronic device, see preamble Claim 18 of Hashizume; casing body 1, Fig. 1, par [0062]; cellular phone, Fig. 5, par [0071], see Hashizume), comprising: 
		a planar rear wall (see flat surface of portion of casing body 1, Fig. 1, par [0062], see Hashizume) formed from a first set of fibers (see a set of fibers running up-down direction of carbon fiber cloth 11 in Fig. 2(a);  referring to FIG. 2(a), a laminate sheet 14 composed of a carbon fiber cloth 11 sandwiched between thermoplastic resin sheets 12, 13 is prepared as a typical example of a two-dimensional reinforcing core material, par [0064]; see two-dimensional reinforcing core material preform 17, as shown in FIG. 2(d), par [0066]; see also the preform 17, Fig. 3(a); see Hashizume.  It is noted that the material of flat surface of portion of casing body 1 also being a two-dimensional reinforcing core material); 
		sidewalls (see sidewall of casing body 1, Fig. 1, par [0062], see Hashizume) formed from a second set of fibers (see a set of fibers running left-right direction of carbon fiber cloth 11 in Fig. 2(a); see primary injection molded article 35 by injecting resin surface layer 18; a primary injection molded article 35 is thus obtained  (not shown in FIG. 2 and FIG. 3(a); see FIG. 3(b), par [0067], see Hashizume); and 
		curved corners (see curved corners of casing body 1, Fig. 1, see Hashizume) between the sidewalls (see sidewall of casing body 1, Fig. 1) that are formed from a third set of fibers (see carbon fiber cloth 11 that including both up-down direction and left-right direction in Fig. 2(a))  (see secondary injection molding is also carried out on the outer surface of the primary injection molded article 35, according to the invention, secondary injection molding is also carried out on the outer surface of the primary injection molded article 35. This is because by covering the entirety instead of only one side of the two-dimensional reinforcing core material, it is possible to obtain a product with a reinforced structure wherein the two-dimensional reinforcing core material is embedded in the interior of a conventional injection molded article, see FIG. 3(b), par [0068], see Hashizume.  See a curved portion of casing body 1, Fig. 1, which having more layer than another portion, see also curved corner of cellular phone, Fig. 5, par [0071], see Hashizume). 
	However, Hashizume does not explicitly disclose having non-uniform fiber density.
	Nagayama teaches FRP molded article and method of producing the same (see Title) in which the FRP molded article is thin-walled and has excellent mechanical properties and low volume resistivity. It can be preferably used as a housing of an electronic terminal machine or device, portable cellular phone, etc. (par [0002], see Nagayama). To improve the mechanical properties such as thermal conductivity and coefficient of linear thermal expansion of the molded article and to decrease the volume resistivity of the molded product, it is preferred to use carbon fibers as reinforcing fibers 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated teaching of the FRP molded article and method of producing the same taught by Nagayama with the fabric case of Hashizume such that to obtain having non-uniform fiber density as claimed in order to improve the mechanical properties such as thermal conductivity and coefficient of linear thermal expansion of the molded article and to decrease the volume resistivity of the molded product, as suggested by Nagayama in paragraph [0104].
	 
	Regarding claim 2, Hashizume in view of Nagayama teaches the fabric case defined in claim 1.  Hashizume in view of Nagayama, as modified, further teaches wherein the first, second, and third sets of fibers comprise knit fibers (Fiber materials which are constructed in the form of woven or knitted fabrics, par [0037], see Hashizume). 
 
	Regarding claim 3, Hashizume in view of Nagayama teaches the fabric case defined in claim 1.  However, Hashizume in view of Nagayama does not explicitly disclose wherein a density of the third set of fibers is less than a density of the first set of fibers. 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made, those of ordinary skill in the art when facing a design need of providing wherein a density of the third set of fibers is less than a density of the first set of fibers would have recognized and would have been obvious to try to modify the fabric case taught by Hashizume in view of Nagayama such that to obtain wherein a density of the third set of fibers is less than a density of the first set of fibers as claimed since there are a finite number of identified, predictable potential solutions (i.e., wherein a density of the third set of fibers is more than a density of the first set of fibers, wherein a density of the third set of fibers is equal a density of the first set of fibers; wherein a density of the third set of fibers is less than a density of the first set of fibers) to the recognized need (i.e., modifying), and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. The motivation is in order to improve the mechanical properties such as thermal conductivity and coefficient of linear thermal expansion of the molded article and to decrease the volume resistivity of the molded product, as suggested by Nagayama in paragraph [0104].
 
	Regarding claim 4, Hashizume in view of Nagayama teaches the fabric case defined in claim 3.  Hashizume in view of Nagayama, as modified, further teaches wherein the electronic device has a front face with a display (see front face and display area in Fig. 5 of Hashizume) and has a rear face (casing body 1, Fig. 1, par [0062], see Hashizume) and wherein the sidewalls are configured to extend along four respective edges of the display (see connections of four sidewalls and display in Fig. 5, par [0071] of Hashizume). 
 
	Regarding claim 5, Hashizume in view of Nagayama teaches the fabric case defined in claim 4.  Hashizume in view of Nagayama, as modified, further teaches wherein the planar rear wall covers the rear face of the electronic device (see casing body 1, Fig. 1, par [0062], see Hashizume). 
 
	Regarding claim 6, Hashizume in view of Nagayama teaches the fabric case defined in claim 4.  Hashizume in view of Nagayama, as modified, further teaches wherein the electronic device (cellular phone, Fig. 5, par [0071], see Hashizume) has compound curves (see curves of curved corners of casing body 1, Fig. 1, see Hashizume) and wherein the curved corners of the fabric case conform to the compound curves of the electronic device (curved corners of casing body 1, Fig. 1, see also curved corners of cellular phone, Fig. 5, par [0071], see Hashizume). 
 
	Regarding claim 7, Hashizume in view of Nagayama teaches the fabric case defined in claim 4.  Hashizume in view of Nagayama, as modified, further teaches wherein the electronic device has curved sidewalls (see four sidewalls of casing body 1, Fig. 1, and Fig. 2(d), par [0066], see Hashizume) and wherein the sidewalls of the fabric case conform to the curved sidewalls of the electronic device (four curved sidewalls of casing body 1, Fig. 1, see also curved sidewalls of cellular phone, Fig. 5, par [0071], see Hashizume). 
 
	Regarding claim 8, Hashizume in view of Nagayama teaches the fabric case defined in claim 1.  Hashizume in view of Nagayama, as modified, further teaches further comprising first (see a set of fibers running up-down direction of carbon fiber cloth 11 in Fig. 2(a)) and second fabric layers (see a set of fibers running left-right that form at least part of the curved corners (see Figs. 1, 2(d), par [0066], see Hashizume). 
 
	Regarding claim 9, Hashizume in view of Nagayama teaches the fabric case defined in claim 8.  Hashizume in view of Nagayama, as modified, further teaches wherein the first fabric layer has gaps in the curved corners (see gaps in set of fibers running up-down direction of carbon fiber cloth 11 in Fig. 2(a), see Hashizume).
 
	Regarding claim 10, Hashizume in view of Nagayama teaches the fabric case defined in claim 9.  Hashizume in view of Nagayama, as modified, further teaches wherein the second fabric layer covers the gaps (see gaps in set of fibers running left-right direction of carbon fiber cloth 11 in Fig. 2(a), see Hashizume). 

Response to Arguments

8.	Applicant's arguments filed August 23, 2021 have been fully considered but they are not persuasive.

9.	Applicant asserts on page 15, last paragraph regarding claim 1:
Hashizume fails to show or suggest sidewalls and curved corners with C-shaped profiles. As shown in FIG. 1 of Hashizume, all of the sidewalls are straight and do not have C- shaped profiles.


 wherein the sidewalls and the curved corners have C-shaped profiles (see secondary injection molding is also carried out on the outer surface of the primary injection molded article 35, according to the invention, secondary injection molding is also carried out on the outer surface of the primary injection molded article 35. This is because by covering the entirety instead of only one side of the two-dimensional reinforcing core material, it is possible to obtain a product with a reinforced structure wherein the two-dimensional reinforcing core material is embedded in the interior of a conventional injection molded article, see FIG. 3(b), par [0068], see Hashizume.  See a curved portion of casing body 1, Fig. 1, which having more layer than another portion, see also curved corner of cellular phone, Fig. 5, par [0071], see Hashizume).

10.	Applicant asserts on page 16, third full-paragraph regarding claim 1:
	Nagayama gives a range of preferable densities for 
carbon fiber, but a possible range of densities for carbon fiber is not the same as a non-uniform fiber density. Nagayama is silent with respect to fibers having non-uniform fiber density.


	Examiner respectfully disagrees.  As presented above in the Office Action, Nagayama teaches To improve the mechanical properties such as thermal conductivity and coefficient of linear thermal expansion of the molded article and to decrease the volume resistivity of the molded product, it is preferred to use carbon fibers as reinforcing fibers (par [0104], see Nagayama). It is preferred that the density of carbon fibers is 1.70 to 1.95. A more preferred range is 1.76 to 1.85 (par [0105], see a non-uniform fiber density”.

11.	Applicant asserts on page 16, last paragraph to page 17, second paragraph regarding claim 11:
	Claim 11 was rejected as allegedly being anticipated by Hashizume, but Hashizume is silent with respect to compound curves.   A compound curve is a curve made up of two or more circular arcs of successively shorter or longer radii. 
	Hashizume shows a case for an electronic device, but fails to show or suggest that the case has corners that conform to a "compound curve of the electronic device," as recited in claim 11.


	Examiner respectfully disagrees.  As presented above in the Office Action, Hashizume teaches four corners interspersed with the four sidewalls (see four corners and four sidewalls of casing body 1, Fig. 1, par [0062], see Hashizume), wherein each of the four corners conforms to a respective compound curve of the electronic device (see four corners and four sidewalls of casing body 1, Fig. 1, par [0062], see also cellular phone, Fig. 5, par [0071], see Hashizume).  There is no limitations “is a curve made up of two or more circular arcs of successively shorter or longer radii” in the claim as Applicant’s arguments.  Therefore, the phrase “is a curve made up of two or more circular arcs of successively shorter or longer radii” needs not to be considered.

12.	Applicant asserts on page 17, last paragraph to page 18, second paragraph regarding claim 16:
	The Office Action concedes that this feature is not 

	Using a greater spacing between fibers at the corners allows for the corners to accommodate complex shapes such as compound curves, as described in connection with FIG. 13 of applicant's specification. The only teaching to use different spacing at corners is in applicant's specification. As such, the examiner appears to be relying on impermissible hindsight to support the rejection of claim 16.


	Examiner respectfully disagrees.  As presented above in the Office Action, Hashizume teaches one of ordinary skill in the art at the time the invention was made to motivate to improve the tensile strength, shear strength and impact resistance of resin molded articles, as suggested by Hashizume in paragraph [0058] and thus would have been obvious to try since there are a finite number of identified, predictable potential solutions (i.e., a spacing between the second fibers is smaller than a spacing between the first fibers, a spacing between the second fibers is equal a spacing between the first fibers; a spacing between the second fibers is greater than a spacing between the first fibers) to the recognized need (i.e., modifying), and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
	Regarding Applicant's argument that the examiner appears to be relying on impermissible hindsight to support the rejection of claim 16, it must be recognized that any judgement on obviousness is in a sense necessarily a reconstruction based upon In re McLaughlin, 443 F.2d 1392; 170 USPQ 209 (CCPA 1971).  In addition, this is only selection and application of very pertinent art of Hashizume.
	 
Conclusion



13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CON P TRAN whose telephone number is (571)272-7532.  The examiner can normally be reached on M-F (08:30 AM- 05:00 PM) ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CPT/
November 8, 2021
/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654